DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art reference is:

US 2019/0010361 A1 to Hoshi et al. teaches a first adhesive sheet-containing member (20) comprising a first separator (21), first adhesive layer (22) and first member (1) attached to a surface of first adhesive layer (22), and a second adhesive sheet-containing member (30) comprising a second separator (23), a second adhesive layer (24) and a second member (2) attached to a surface of second adhesive layer (22), wherein when the first adhesive layer (22) is brought into contact with the second adhesive layer (24) the component in layer (22) and the component in layer (24) are diffused to cause a curing reaction at normal temperature to form cured adhesive layer (3) bonding first member (1) and second member (2) (para 0049-0051, Figures 1A-1D).

Hoshi continues to teach that the cured adhesive layer (3) is formed on an abnormality detecting member (4) (para 0479, figure 7), which said member (4) is, inter alia, a member that detects changes in the surface of an infrastructure (i.e. a deformation/conversion device) (para 00468-0472) and which said layer (3)/member (4) teach a stick-curable adhesive layer-including deformation/conversion device kit wherein prior to curing and wherein, prior to curing, one of the first adhesive layer and the second adhesive layer in contact with member (4) teaches a stickable-curable adhesive layer-including deformation/conversion device.
Hoshi further teaches Inventive Examples of a first adhesive composition comprising solid and/or liquid epoxy resins and a compatible polymer component, the latter of which is an acrylic polymer having a glass transition temperature (Tg) of -42 °C, and a second adhesive composition comprising an imidazole compound as the reactivity imparting component (para 0518, Table 1).  While Hoshi does not specify that the adhesive composition comprising the curable component has pressure-sensitive adhesiveness (PSA), the testing methods of Hoshi employ standards directed at PSAs (para 0250, 0334-0335, 0533).
In addition, Hoshi teaches that the curable component layer further comprises liquid components that act as plasticizers (para 0172).  The Examiner notes that it is established in the adhesive art that PSAs have depressed Tg values provide PSA properties, which can further be adjusted via the inclusion of plasticizers as evidenced by Kanner (see column 8, line 58 to 
Moreover, while Hoshi only teaches the storage elastic modulus of the first and second adhesive layers individually (see Table 4, for example) it is establish that the curing process increases the cohesion (which is proportional to the modulus) of adhesives as evidenced by Kato (see para 0061 therein).  See also paragraph 0108 of Ishida.  Lastly, Hoshi is silent to the presently claimed method (aluminum boars at 90 degrees at a rate of 300 mm/min of current claim 2) for determining the peel force of the first adhesive layer, but does disclose a tack force of the first adhesive layer as 0.05 to 50 N/in (i.e. 0.04 to 40 N/20 mm), which overlaps that presently claimed.

The Examiner notes that the abnormality detecting member (4) (see reference number 4 of figure) would necessarily have a first side and a second opposing side, and at least one of the first adhesive layer (22), second adhesive layer (24) and/or cured adhesive layer (3) would be in contact with at least one of the first or second sides of member (4).  However, as seen from said figure 7, when first adhesive layer (22) and second adhesive layer (24) are brought into contact cured at normal temperature to form cured adhesive layer (3), said cured adhesive layer (3) is in contact with both of the illustrated sides of member (4), and thus the cited prior art is silent to the amended portion of claim 1 requiring that a second side of the deformation/conversion device (taught by member (4) of Yoshi) is free of contact with the stickable-curable adhesive layer and the curing component which were taught by adhesive layers (22) and (24).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053. The examiner can normally be reached 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/20/2021